Citation Nr: 0119007	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-19 083 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left tonsil, claimed as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 until March 
1970.  This matter comes before the Board of Veteran's 
Appeals (BVA or Board) from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.  

2.  The veteran served in Vietnam during the Vietnam era.

3.  The veteran's squamous cell carcinoma of the left tonsil 
was not manifested during service or within one year of 
separation from service.

4.  The VA does not recognize cancer of the tonsil as being 
etiologically related to herbicide agents used in Vietnam.

5.  There is no competent medical evidence showing that the 
veteran's squamous cell carcinoma of the left tonsil is 
causally or etiologically related to herbicides that he may 
have been exposed to while serving in Vietnam, or to any 
other incident of service. 


CONCLUSION OF LAW

Squamous cell carcinoma of the left tonsil was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 1999); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, service medical records 
are associated with the claims file.  While there was no VA 
examination in connection with this claim, the nature and 
existence of the veteran's current disorder is not in 
dispute.  Upon denial of the claim, a Statement of the Case 
was sent to the veteran in July 2000, notifying him of the 
basis for denial and informing him of what evidence was 
necessary in order to substantiate the claim.  The veteran 
declined the opportunity for a personal hearing in connection 
with this matter.  As such, the Board finds that this case is 
ready for appellate review. 

The veteran contends that he is entitled to service 
connection for squamous cell carcinoma of the left tonsil.  
In particular, the veteran maintains that he was exposed to 
Agent Orange during service in Vietnam and that this exposure 
led to his developing squamous cell carcinoma.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  See 38 U.S.C.A. § 1110 (West 1999); 
38 C.F.R. § 3.303 (2000).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).    

While it is generally necessary to prove each of the three 
aforementioned elements in order to establish service 
connection, there are some instances in which it may be 
established presumptively.  One such instance arises when the 
disorder is defined as a "chronic disease. "  See 38 
U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Where the veteran 
is suffering from one of the listed diseases, presumptive 
service connection for such disorder applies, provided that 
certain requirements are satisfied.  One such requirement is 
that the disorder must become manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 U.S.C.A. § 1112(a)(1); 38 
C.F.R.§ 3.307(a)(3).  In this case the disorder at issue is a 
form of cancer, which is deemed to be a "chronic disease."  
38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a) (listing 
"tumors, malignant" as a chronic disease.  

In addition, since the claim at issue relates to herbicide 
exposure, there exists the potential for presumptive service 
connection on this basis due to such exposure.  For claims 
involving exposure to an herbicide, such as Agent Orange, the 
law provides that veterans who served on active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning January 9, 1962, and ending May 7, 1975 
(known as the Vietnam era), and who have a disease specified 
by statute, shall be presumed to have been exposed to an 
herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 
(a)(3); 38 C.F.R. § 3.309(e).  If the veteran does not have a 
condition listed in VA laws and regulations as presumed to be 
related to herbicide exposure, then there is no presumption 
that the veteran was in fact exposed to herbicides in 
service.  See McCartt v. West, 12 Vet. App. 164, 168 (1999).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
methothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307 (a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
C.F.R. § 3.307(d) are also satisfied.  

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 (1996).  
Thus, if the disorder at issue is not included at 38 C.F.R. 
§ 3.309(e), then no presumption applies. 

Here, the veteran is seeking service connection for squamous 
cell carcinoma of the left tonsil.  Tonsillar cancer is not 
among the disorders for which a presumption based on 
herbicide exposure is warranted under § 3.309(e).  It should 
be noted that the veteran described his condition as 
"respiratory cancer" in his Statement in Support of the 
Claim, and that "respiratory cancer" is a disorder which 
establishes a presumption of service connection under 
§ 3.309(e).  However, the statute defines "respiratory 
cancer" very specifically to include only cancer of the 
lung, bronchus, larynx, or trachea for the purposes of 
qualifying for presumptive treatment under § 3.309(e).  As 
the cancer at issue is not of the type specified as 
"respiratory cancer" then it is clear that the presumption 
is not intended to apply.

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. Denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
In other words, presumption is not the sole method for 
showing causation in establishing a claim for service 
connection as due to herbicide exposure.  

While the veteran has not been shown to have a condition for 
which presumptive service connection is available based on 
herbicide exposure, the veteran may still establish service 
connection on a direct basis, including as due to herbicide 
exposure.  See McCartt, 12 Vet. App. 164, 167, citing Combee 
v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994) (holding that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

In the present case the veteran had active service from May 
1968 until March 1970.  His service medical records are 
negative for any evidence of a diagnosis or treatment for 
tonsillar cancer, or any associated symptomatology.  The 
record also does not contain any evidence of a diagnosis or 
treatment for tonsillar cancer within one year of separation 
from service.  The Board would observe that the veteran does 
not contend that his tonsillar cancer was manifested during 
service or within one year of his separation from service.

In addition to service medical records, the evidence at 
record also contains many private medical reports and 
examinations.  From these documents it can be seen that the 
diagnosis of squamous cell carcinoma of the left tonsil arose 
in connection a surgical procedure in May of 1999 to remove a 
large neck mass which had been present for two months.  In 
the course of the operation a lesion was noted on the left 
tonsil.  This was biopsied and found to be positive for 
squamous cell carcinoma.  

In his Notice of Disagreement, the veteran stated that he had 
experienced problems with his throat ever since he returned 
from Vietnam.  Specifically, he cited having strep throat, 
pneumonia, sore throats and swollen tonsils.  He developed 
pneumonia in November 1982, and in the April of 1983 
presented to Thomas A. Gallo, M.D. with complaints of a 
persistent cough.  Evidence of record also shows that the 
veteran was treated at Logan County Hospital in January 1984 
for tonsillitis.  

While the veteran undoubtedly has a present disorder by 
virtue of his diagnosis for squamous cell carcinoma of the 
left tonsil, there is no evidence of record that addresses 
the elements of direct or presumptive service connection.  
The veteran's service medical records are silent as to any 
complaint or diagnosis of tonsillar cancer, or even 
associated symptomatology, and there is no evidence which 
shows the veteran was diagnosed with such a disorder within 
one year of separation of service.  There is also no evidence 
of record, medical or otherwise, which addresses whether the 
veteran's squamous cell carcinoma of his tonsil might be 
causally connected to any event relating to his service in 
Vietnam, including the possibility of herbicide exposure 
while in service.  Without some competent evidence of record 
addressing the elements of in-service incurrence, and whether 
a nexus exists between the disorder and an in-service disease 
or injury, the Board must find that service connection for 
squamous cell cancer of the left tonsil is not warranted.  

In conclusion, presumptive service connection for the 
veteran's squamous cell carcinoma cannot be granted because 
the disorder was not manifested within one year of his 
separation from service and is not among the enumerated 
diseases listed in 38 C.F.R. § 3.309 that have been 
determined by the Secretary, after weighing the scientific 
evidence, as having a positive association with exposure to 
herbicides.  Direct service connection cannot be granted 
because the evidence of record does not establish that the 
veteran incurred the squamous cell carcinoma of the left 
tonsil during service, as the result of any incident 
(including herbicide exposure) during service, and does not 
establish that there exists a medical nexus between the 
veteran's tonsillar cancer and his period of service.  
Consequently, the appeal is denied.
 

ORDER

Service connection for squamous cell carcinoma of the left 
tonsil is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

